GATES, J.
This is an election contest involving, among other things, the legality of the attempted organization of Wakonda independent consolidated school district. It appearing from the record that the proceedings for consolidation were begun *223in the month of May, 1919, prior to the taking effect of chapter 170, Caws 1919, this cause is governed by the decision in Hodges v. Snyder, 178 N. W. 575.
For the reasons specified in the opinion in that case, the judgment and order appealed from are reversed.